Fourth Court of Appeals
                                San Antonio, Texas
                                     October 3, 2016

                                   No. 04-16-00210-CV

                                         E. P.,
                                        Appellant

                                            v.

                      TRAVIS COUNTY DISTRICT ATTORNEY,
                                   Appellee

                    From the 331st District Court, Travis County, Texas
                           Trial Court No. D-1-EX-11-000068
                         Honorable David Crain, Judge Presiding


                                     ORDER
     Appellant's motion for extension of time to file motion for reconsideration is hereby
GRANTED. Time is extended to October 24, 2016. NO FURTHER EXTENSIONS OF TIME
WILL BE ALLOWED.


                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court